 



Exhibit 10.82
(BUSINESS OBJECT LOGO) [f30068f3006800.gif]
April 2, 2007
David Kennedy
By email
Dear David:
On behalf of Business Objects Americas, I am pleased to offer you a position as
Senior Vice President and General Counsel, based principally in our San Jose,
California, office. This position reports to John Schwarz, Chief Executive
Officer. Your effective start date is April 30, 2007. We believe that you have a
unique combination of skills, knowledge, work ethic and attitude that could make
you an outstanding contributor to the overall success of the company. We trust
you will keep the details of this offer confidential.
Your starting annual base salary for this position will be $335,000, paid in 24
semi-monthly installments. In addition to your base salary, you will be eligible
to receive an annual incentive target of $167,500 (50% of base salary), based on
company performance and meeting your assigned objectives. The amount of variable
compensation can vary from 0-150% and will be contingent upon the achievement of
specific targets by the company. Your payout will also be based on meeting your
annual individual and executive team objectives.
The Company will recommend that a stock option grant of 133,000 shares be made
available to you. All option grants are subject to Board of Directors approval.
(Note: Business Objects S.A. ordinary shares currently trade on Premier Marché
and as American Depositary Receipts on NASDAQ.) As long as you remain
continuously employed by Business Objects, you will vest twenty-five (25%)
percent of the option shares following twelve (12) months of employment and
1/36th of the remainder per month thereafter. The price for the options will be
set in Euros equal to the higher of: (i) 100% of the closing price per share as
quoted on the Eurolist by Euronext on the last trading day prior to the grant
date, or (ii) 100% of the average opening price over the 20 trading days prior
to the grant date. Such options shall be subject to the terms and conditions of
the Company’s Stock Option Plan and Stock Option Agreement.
In addition, the Company will recommend that a restricted stock grant (“RSU”) of
22,000 ordinary shares of the company be made available to you at the next Board
meeting where restricted shares can be granted. The Restricted Stock Grant will
be granted in the form of units under the Subsidiary Stock Incentive Sub-Plan
(the “Sub-Plan”) to the 2001 Stock Option Plan. As long as you remain
continuously employed by Business Objects, your Restricted Stock Grant will vest
as follows:

  §   3,500 shares will vest after three months (i.e., on the 90th day following
your date of hire)     §   3,500 shares will vest after six months (180 days
following your date of hire)     §   All remaining shares (15,000) will vest
over a three year period, with 1/3 of the shares vesting annually on each
anniversary of the Effective Date, so that the Restricted Stock Grant will be
fully vested on the third anniversary of the Effective Date.

Business Objects Americas . 3030 Orchard Parkway . San Jose . CA 95134
Tel: 408-953-6000 . Fax: 415-953-6001 . www.businessobjects.com

 



--------------------------------------------------------------------------------



 



Offer Letter — Page 2
The Restricted Stock Grants will be subject to the terms and conditions of the
Sub-Plan and the standard form of restricted stock agreement.
Per our discussion, Business Objects Americas will assist you with your
relocation to the San Jose, CA area as detailed in Addendum A. You will be
eligible to receive reimbursement for your relocation expenses in accordance
with the company’s policy, assuming that you relocate by August 31, 2007. To
assist you in successfully relocating, our representative from Prudential will
contact you upon your acceptance of our offer.
Pending Board approval you will be eligible for the standard Executive Change in
Control agreement.
You will be eligible to participate in Company-sponsored benefits and
participation in Business Objects Stock Purchase and 401(k) plans. A summary of
benefits, outlining these plans and eligibility requirement, is enclosed for
your information.
As an executive of Business Objects you are eligible to participate in the
Non-Qualified Deferred Compensation Plan. A summary of this program will be sent
to you within thirty (30) days of hire.
Business Objects Americas will provide you with the necessary equipment to
successfully complete your job responsibilities. This equipment will be held as
property of the company and must be returned to the company when your employment
with Business Objects Americas terminates.
Business Objects Americas is committed to providing a drug/alcohol and smoke
free working environment for its employees. Additionally, in accordance with the
Americans with Disabilities Act (ADA) Business Objects Americas will provide
disabled employees with reasonable accommodations that are requested by the
employee. If you require any accommodations, please discuss them with our VP,
North American Human Resources, David Swanson, as soon as possible.
The offer described in this letter will remain open until April 13, 2007; we
have successfully completed your background and reference checks.
Employment with Business Objects is not for a specified term and is at the
mutual consent of you and the Company. Accordingly, either you or the Company
may terminate the employment relationship at will, with or without cause, at any
time. It is agreed that this is a complete agreement regarding your employment
status and supersedes all prior agreements, and that it can only be amended in
writing signed by you and an officer of the Company.
Business Objects’ proprietary rights and confidential information are the
company’s most important assets. We will therefore ask that you sign, as a
condition to your employment, the Company’s Proprietary Information Agreement.
We impress upon you that we do not wish you to bring with you any confidential
or proprietary material of any former employer or to violate any other
obligations to your former employers.
For purposes of federal immigration law, you will be required to provide to the
Company documentary evidence of your identity and eligibility for employment
within the United States. Such documentation must be provided to us within three
(3) business days of your date of hire. For your convenience, we
Business Objects Americas . 3030 Orchard Parkway . San Jose . CA 95134
Tel: 408-953-6000 . Fax: 415-953-6001 . www.businessobjects.com

 



--------------------------------------------------------------------------------



 



Offer Letter — Page 3
request that you provide original evidence of your identity and eligibility
during orientation on your first day of employment.
In addition, as a condition of your continued employment, you must successfully
complete a Code of Business Conduct and Ethics training program and pass with a
score of at least 80% within 30 days of your start date. Completion of this
program is a condition of continued employment at Business Objects. Details on
how to access this important program will be provided to you on your first day
of work.
David, we look forward to having you join us. Please confirm your acceptance by
signing a copy of this letter, remembering to indicate your start date at the
bottom of this letter. Congratulations and welcome aboard!
Sincerely,
/s/ Deborah Byron
Deborah Byron
Senior Vice President
Worldwide Human Resources
I accept the offer of employment and terms stated in this letter, and expect to
commence employment on April 30, 2007.

             
Signed:
  /s/ David Kennedy       Date: 4/4/2007
 
           

Business Objects Americas . 3030 Orchard Parkway . San Jose . CA 95134
Tel: 408-953-6000 . Fax: 415-953-6001 . www.businessobjects.com

 



--------------------------------------------------------------------------------



 



Addendum A
(BUSINESS OBJECTS LOGO) [f30068f3006800.gif]
Relocation Agreement
Permanent Relocation

     
Employee Name:
  David Kennedy
 
   
Date of Agreement:
  April 20, 2007
 
   
Anticipated Start Date:
  April 30, 2007
 
   
Position:
  Senior Vice President, General Counsel &
Corporate Secretary
 
   
Current Location:
  Greenwich, CT
 
   
New Location:
  San Jose, CA

Policy Administration
Objective
Business Objects, Corp. (“the Company”) provides relocation assistance to
eligible newly hired employees as well as eligible current employees who are
transferred at the Company’s request from one facility to another. The benefits
in this relocation agreement are intended to assist relocating employees and
their families with their move to the new location. It is expected that the
employee will make all reasonable efforts to keep relocation costs to a minimum.
The specific categories of assistance included in the agreement are:

  Ø   Miscellaneous Allowance ($10,000)     Ø   Home Finding Trip     Ø  
Shipment of Household goods     Ø   Auto shipment (2 vehicles)     Ø   Temporary
Storage (90 days)     Ø   Temporary Living (90 days)     Ø   Temporary
Automobile Rental (90 days)     Ø   Travel to new location     Ø   Home Sale
Assistance

Upon receipt of the accepted offer letter and Relocation Assistance Agreement,
Business Objects will notify our relocation vendor, Prudential Relocation who
will initiate contact with you, discuss the process, and arrange for all
approved services.
Note that all relocation provisions outlined in this agreement are quoted in
USD, unless otherwise stated.

          Confidential   Page 1 of 5   5/9/2007

 



--------------------------------------------------------------------------------



 



Exceptions
Any exception to this agreement requires the pre-approval of the Hiring Manager,
Hiring VP and Human Resources.
Eligibility
The benefits included in this relocation agreement are available to employees
who meet the following eligibility requirements:

  Ø   You are a newly hired employee, or you are a current employee transferring
from one Company location to another at the Company’s request.     Ø   Your new
workplace is at least 50 miles farther from your current residence than your old
workplace was from your current residence.     Ø   Any dependents receiving
relocation benefits outlined in this agreement currently reside with you in your
current residence, will reside with you at your new residence, and are
considered eligible for coverage under the Company’s Health Benefits program.

Administration
Your hiring Manager and Human Resources have approved this relocation agreement.
The HR Department and Prudential Relocation will administer details of this
agreement. All requests for information or services should be directed to
Prudential Relocation. No arrangements regarding any relocation details should
be made without the advance involvement of the HR Department/Prudential
Relocation.
Your HR Relocation contact is, Charles Mah, who can be reached at:
(E-mail)      Cmah@businessobjects.com
(Phone)       408-953-6160
Tax Implications of Relocation Expenses
Some of the relocation expenses outlined in this document may be taxable. Please
speak to your tax services provider for further information. Please provide a
copy of this agreement to your tax services provider for reference when
assessing tax implications to this move.
Employment Requirements
The reimbursement of relocation expenses is conditional upon your remaining an
employee of Business Objects, Corp. for twelve (12) months after the date of
relocation. If you receive relocation reimbursement and subsequently terminate
employment with the Company within twelve (12) months of the effective date of
transfer/employment, for any reason other than a Company initiated
reduction-in-force or transfer, you must pay back to the Company all relocation
reimbursement funds. Business Objects, Corp. will notify you of the full amount
to be refunded at the time of termination or as soon thereafter as reasonably
possible.

          Confidential   Page 2 of 5   5/9/2007

 



--------------------------------------------------------------------------------



 



Booking Arrangements & Cost Administration
All arrangements should be made via Business Objects designated travel vendor,
American Express. Please contact Charles Mah for assistance when contacting this
vendor. If arrangements cannot be made through a Business Objects vendor, you
will pay these costs directly and submit a completed expense report with
accompanying receipts for reimbursement. These expenses must be submitted within
60 days of incurring the cost.
Expense Reimbursements
All requests for authorized relocation expenses will be submitted to Prudential
for processing and reimbursement. Your Relocation Counselor will provide you
with instructions during your initiation call.
Approved Provisions:
Miscellaneous Allowance
To help pay for incidental costs incurred during the move that are not
specifically referred to in this policy, you will be paid a miscellaneous moving
allowance.
Incidental expenses may include:
Charges for cleaning current residence Utility hookups and telephone
installation charges Purchase, installation and reconnection services for
appliances Other incidental expenses not covered by The Company.
You will receive a miscellaneous moving allowance of $10,000 USD. The allowance
is paid as a lump sum payment, less any applicable taxes, and no receipts are
required. Payment of the allowance will occur no sooner than the first available
payday upon your employment at the new location.
Home Finding Assistance Trip
The purpose of the residence search trip is to assist you in locating your
permanent accommodations in the new location. If required, the Company will
provide reimbursement for one trip for you and your spouse to search for
accommodation in the new location. For reimbursement, please submit all expenses
for the Homefinding trip to Prudential Relocation. Contact your Prudential
Relocation Counselor for details.
Specifically, the following expenses will be covered:

  Ø   Actual cost of return advanced purchase economy class airfare for you and
your spouse     Ø   Lodging at an agreed price with Business Objects     Ø  
Rental costs for an economy class rental car     Ø   Reasonable car-related
costs for parking fees and gas

          Confidential   Page 3 of 5   5/9/2007



 



--------------------------------------------------------------------------------



 



Shipment of Household Goods/Personal Effects and Temporary Storage
The Company will assist you in transporting any personal belongings and
household goods from your current location to your new location. Specifically,
the Company will pay for following:

  Ø   Packing, loading, moving, unloading, and temporary storage, if needed, for
a period not to exceed 90 days, including handling fees and charges for delivery
from storage to the new residence.     Ø   Shipment of 2 vehicles via land
transport. Insurance coverage for full replacement value of the transported
household goods. Additional insurance coverage is your responsibility. You
should prepare a detailed inventory prior to shipment of items of extraordinary
value.

Ineligible Items
The following items are not authorized for shipment by the carrier at the
Company’s expense:

  Ø   Recreational Vehicles such as Campers, Boats, Horse trailers     Ø   High
value items, including, antiques, artwork and wine collections     Ø   Aquariums
    Ø   Firewood     Ø   Building Materials

Travel (En-route) Expenses
To assist in transporting you from your current location to the new location,
Business Objects will provide transportation assistance as follows:

  Ø   Actual cost of a direct advanced purchase one-way economy class airfare
for you and each authorized accompanying dependent from your old location to the
new location. Please contact American Express Travel to make arrangements.

Temporary Living

  Ø   To assist you in the transition to your permanent accommodation, the
following benefits will be covered by the Company if required (should you move
into your permanent accommodations upon arrival to your new destination this
service will not be available to you):

  Ø   Temporary lodging (as per current Company guidelines) for you and your
authorized accompanying dependents for a maximum of 90 days.     Ø   Utility
bills and reasonable phone bills (excluding long-distance charges)     Ø  
Economy size rental car for a maximum of 90 days or until your vehicle arrives,
whichever is sooner.

Home Sale
Home Sale Assistance will only be available if you currently have a home in your
existing location, which is your principal place of residence and is currently
owned and occupied by you and any eligible dependents. Appropriate ownership
documentation will be required. The following assistance, will be provided by
the Company:

          Confidential   Page 4 of 5   5/9/2007

 



--------------------------------------------------------------------------------



 



Buyer Value Option Program – Home sale Assistance:
Prudential will provide you with overview of the Buyer Value Option Program for
the sale of your principle residence. Prudential will order broker price
opinions from a real estate broker in the area where your home is located. In
your particular case, Prudential will contact the real estate broker that you
have selected to discuss the process going forward.
Prudential will order such inspections and reports as deemed appropriate in
order to issue a contract for the purchase of your home from you. Prudential and
Business Objects will require you to complete a homeowners’ disclosure statement
and any other disclosure documents required by applicable law. Prudential may
provide inspections, reports, and disclosure statements to potential buyers.

     
/s/ David Kennedy
   
 
Employee Signature
   

     
4/24/2007
   
 
Date
   

     
Distribution:
  Charles Mah
 
  John Schwarz
 
  Michelle Crist

          Confidential   Page 5 of 5   5/9/2007

 